DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing device” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15, 17, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., (US PUB 2014/0380307 hereinafter Zhu) in view of Gururaj et al., (US PUB 2020/0250002 hereinafter Gururaj).

As to claim 1, Zhu teaches a method comprising: 
determining, by a computing device (element the management server 106 of figure 1 and associated text), a first value (‘…current VM-level resource allocations…’ abstract and para. 0003 - 0005) and (‘… the resource allocation variable u.sub.a is defined to be a vector that contains all measured resource allocations for application a. For example, for an application of two VMs (M.sub.a={vm.sub.1, vm.sub.2}), if two resources are considered (R={cpu, memory}), u.sub.a is a vector where u.sub.a=(u.sub.a,vm1,cpu, u.sub.a,vm2,cpu, u.sub.a,vm2,mem). U.sub.a(t) represents the measured resource-allocation values for application a during control interval t’ para. 0043 and 0045) of an entity property (‘…CPU and memory are in units of megahertz (MHz) or megabytes (MB)…’ para. 0047) that characterizes a simulated (‘…At block 802, a model for observed performance of an application running in the distributed computer system…’ para.069) cluster entity (figure 1 shows clusters C1 – CN) in a simulated containerized cluster (‘… the management server 106 is further configured to allow administrators to define and create VDCs and/or other resource pools (RPs). Each of the RPs, including VDCs, is a logical container that represents an aggregate resource allocation for a collection of virtual machines.’ figure 1 and para. 0021), wherein the first value of the entity property is determined in view of an entity specification associated with the simulated cluster entity (‘…the target resource allocations in order to meet at least one user-defined service level objective (SLO)…’ abstract and para. 0003 - 0005); 
identifying, by the computing device, one or more simulation policies (‘…Processes, such as VMs, can be balanced based on allocation policies…’ para. 0032) that correspond to the simulated cluster entity, the simulation policies [comprising a value generation policy] that specifies a modification factor (‘…If the performance is worse than the SLO (perf&gt;1), a relatively large buffer size is needed to improve the performance convergence rate. As an example, the low delta value can be set to 0.1 and the high delta value can be set to 0.3. para. 0050), the entity property, and one or more entity modification criteria (‘…The resource controller operates to compute the desired resource control settings, e.g., reservation and limit values, for each resource type being considered’ para. 0047) and (‘…If the performance is worse than the SLO (perf&gt;1), a relatively large buffer size is needed to improve the performance convergence rate. As an example, the low delta value can be set to 0.1 and the high delta value can be set to 0.3…’ para. 0050); 
responsive to determining, by the computing device, that the one or more entity modification criteria are satisfied (‘… At block 602, the optimal allocation value received from the application controller 512 for a particular resource type is adjusted if the optimal allocation value falls outside of a valid range of values…’ para. 0048), determining a second value (‘… final value is feasible’ para. 0048) and (‘… the associated RP manager operates to calculate the actual or final VM-level and RP-level resource settings. The operation of the RP manager to calculate, for each VM under an RP, the final VM-level and RP-level resource settings for each resource type…’ para.  0058) of the entity property in view of the first value of the entity property (‘…At block 804, the function is inverted to compute a set of target resource allocations in order to meet at least one user-defined service level objective (SLO). At block 806, a set of desired individual VM-level resource settings corresponding to the target resource allocations is determined. At block 808, final RP-level resource settings for a resource pool to which the application belongs and final VM-level resource settings for the resource pool are determined based on at least the set of desired individual VM-level resource settings, current RP-level resource settings of the resource pool and available resource capacity of the resource pool’ para. 0069) and the modification factor (‘…. Next, the desired resource reservation is computed by directly multiplying the optimal allocation value and the capacity (line 8). A low or high delta value is then selected depending on whether the measured application performance is below or above the target (line 10). The selected delta value is used to determine the size of a "safety buffer." If the application performance is better than the SLO (perf&lt;1), a relatively small buffer size can reduce the performance fluctuation around its target. If the performance is worse than the SLO (perf&gt;1), a relatively large buffer size is needed to improve the performance convergence rate. As an example, the low delta value can be set to 0.1 and the high delta value can be set to 0.3… ensure that the final value is feasible…’ para. 0050); and 
generating, by the computing device, simulation output comprising the second value of the entity property (‘The resource controller 514 is configured to translate the optimal resource allocation values computed by the application controller 512 to desired VM-level resource control settings. The translation is needed for the following reasons: (1) the output of the application controller is in percentage units…’ para. 0047).  
While Zhu teaches that the management server controls and allocate resources based on allocation policies as mapped above (para. 0032) and specifically control and allocate resources with criteria such as limit values as entity modification criteria (para. 0036 – 0038 and 0041).  The resources can be allocated in percentage as modification factor (para. 0047 and 0050).
 Zhu does not clearly but Gururaj indicates or teaches the simulation policies comprising a value generation policy that specifies a modification factor (‘…For example, a first node may receive a policy including a node metric criterion amount of a CPU load of less than seventy percent and a memory availability of greater than fifty percent…’ para. 0059), the entity property, and one or more entity modification criteria (‘…collect a present node metric corresponding to the specified node metric criterion at the node; receive a prediction, based on historical data, of a future modification to the present node metric corresponding to the specified node metric criterion at the node; determine, at the software-defined node, an eligibility value of the node to execute the workload based on the specified node metric criterion, the present node metric criterion, and the predicted future node metric criterion…’ para. 0020) and (‘…The policy manager 102 may collate each of the policies defined for its node 104. The policy manager 102 may utilize the node metric criterion from each of the collated received policies, the determined current node metrics, and/or the received predictions to determine an eligibility value for the node 104. An eligibility value may include a score that reflects the health of the node 104 and/or the suitability of the node to execute an application workload as determined based on current conditions at the node 104, future conditions at the node 104, and/or the node metric criterion specified in the policy… ’ para. 0029); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Zhu by adopt the teachings of Gururaj because Gururaj also teaches modeling on resource allocation on node clusters (para. 0009 and 0015).  Further, Gururaj’s policy clearly indicate details allocations according to policy (para. 0024).  Zhu would apply Gururaj’s policy details to implement in the system.

As to claim 2, Zhu modified by Gururaj teaches the method of claim 1, Zhu does not but Gururaj teaches wherein the entity specification comprises a default value or a current value of the entity property, and wherein determining the second value of the entity property comprises multiplying the first value of the entity property by the modification factor (‘… For example. a first policy 108 received at the policy manager 102 of a first node 104 may specify that a node 104 with a CPU load of less than fifty percent and a memory load of less than twenty percent meets the threshold values to satisfy the policy 108 of a given application workload…’ para. 0024).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Zhu by adopt the teachings of Gururaj because Gururaj also teaches modeling on resource allocation on node clusters (para. 0009 and 0015).

As to claim 3, Zhu modified by Gururaj teaches the method of claim 1, Zhu teaches wherein the modification factor is specified as a share of the entity property, and determining the second value of the entity property comprises determining an amount that is the specified share of the first value of the entity property and adding the amount to the first value of the entity property (‘…The resource controller operates to compute the desired resource control settings, e.g., reservation and limit values, for each resource type being considered’ para. 0047 – 0048) and (‘…determining the set of desired individual VM-level resource settings corresponding to the target resource allocations includes adding a safety buffer to the target resource allocations’ claim 3).  

As to claim 4, Zhu modified by Gururaj teaches the method of claim 1, Zhu teaches wherein the entity modification criteria comprise one or more repetition criteria, determining the second value of the entity property is performed repeatedly (‘…The system sensor module 506 periodically measures and keeps track of current real-time resource allocations for all the VMs in the distributed computer system,…’ para. 0040), and each repeated occurrence is performed in response to the repetition criteria being satisfied subsequent to a previous occurrence of determining the second value of the entity property (‘… the application manager 500 includes a model builder 510, an application controller 512 and a resource controller 514. The model builder is configured to, using the information from the application sensor module 504 and the system sensor module 506, construct and iteratively refine a model for the observed application performance as a function of the VM-level resource allocations, i.e., the resource allocations of the VMs running the application 502. The application controller 512 is configured to invert the function to compute a new set of "desired" or target resource allocations in order to meet user-defined SLOs’ para. 0041), wherein the repetition criteria specify a time period, and wherein each repeated occurrence is performed at a time determined in view of the time period (‘…each application manager sends the resource setting requests to the respective RP manager periodically…’ para. 0057).  

As to claim 5, Zhu modified by Gururaj teaches the method of claim 1, Zhu teaches wherein the entity modification criteria comprise one or more timing criteria, at least one of the timing criteria comprises start time criterion (‘…The application resource allocation module may be periodically activated, i.e., called to run, at predefined intervals, for example, every five minutes…’ begin of first interval among intervals, para. 0037), and a first occurrence (‘…current VM-level resource allocations…’ abstract and para. 0003 - 0005) of determining the second value of the entity property is performed in response to determining that a current time satisfies the start time criterion (‘…This model is self-adaptive as its parameters a(t) and b(t) are re-estimated in every control time interval’ para. 0044).  

As to claim 6, Zhu modified by Gururaj teaches the method of claim 5, Zhu teaches wherein the start time criterion is relative to an occurrence of an event associated with the corresponding cluster entity, and the event comprises a creation of the corresponding cluster entity (‘…The application resource allocation module may be periodically activated, i.e., called to run, at predefined intervals, for example, every five minutes. In addition, the resource allocation module may be activated at will when certain events or conditions occur. For example, the resource allocation module may be activated after a business critical application is deployed and starts running, or when the latency of an application exceeds a threshold…’ para. 0037).  

As to claim 8, Zhu modified by Gururaj teaches the method of claim 1, Zhu teaches wherein the entity modification criteria comprise a threshold condition specified in view of a designated cluster entity property that characterizes a designated cluster entity (‘…Limit values specify the maximum allocation that should be made to VMs or RPs in order to, for example, prevent demand spikes within one application or RP from affecting others…’ para. 0036), and determining the second value of the entity property is performed in response to the conditional criteria being satisfied by a value of the designated entity property (‘…At block 614, the resource limit value is adjusted, if necessary, based on the available capacity and the minimum resource requirement for a VM so that the final value is feasible…’ para. 0048).  

As to claim 9, Zhu modified by Gururaj teaches the method of claim 1, Zhu teaches wherein the one or more simulation policies further comprise a repeating policy that specifies one or more repetition criteria (‘…The application resource allocation module may be periodically activated, i.e., called to run, at predefined intervals, for example, every five minutes…’ para. 0037) and further specifies a designated simulation policy specifying an action, the method further comprising: 
performing, by the computing device, the action repeatedly, wherein each repeated performance (‘…The application resource allocation module may be periodically activated, i.e., called to run, at predefined intervals, for example, every five minutes…’ para. 0037) is in response to the repetition criteria being satisfied subsequent to a previous performance of the action (‘…At block 614, the resource limit value is adjusted, if necessary, based on the available capacity and the minimum resource requirement for a VM so that the final value is feasible’ only adjust if not satisfied, para. 0048).  

As to claim 10, Zhu modified by Gururaj teaches the method of claim 9, Zhu teaches wherein the action corresponds to one or more of:
generating an entity value (‘…current VM-level resource allocations…’ abstract and para. 0003 - 0005), 
performing a second action specified by the designated simulation policy repeatedly in view of other repetition criteria specified by the designated simulation policy, 
performing the second action specified by the designated simulation policy at one or more times in response to satisfaction of timing criteria specified by the designated simulation policy (‘…The application resource allocation module may be periodically activated, i.e., called to run, at predefined intervals, for example, every five minutes…’ para. 0037), 
or performing the second action specified by the designated simulation policy responsive to satisfaction of a condition specified by the designated simulation policy.  

As to claim 11, Zhu modified by Gururaj teaches the method of claim 1, Zhu teaches wherein the one or more simulation policies further comprise a time-based policy that specifies one or more timing criteria, and the time-based policy specifies a designated simulation policy specifying an action, the method comprising: 
performing, by the computing device, the action at one or more times responsive to satisfaction of the timing criteria (‘…The application resource allocation module may be periodically activated, i.e., called to run, at predefined intervals, for example, every five minutes…’ para. 0037).  

As to claim 12, Zhu modified by Gururaj teaches the method of claim 1, Zhu teaches wherein the one or more simulation policies further comprise a conditional policy that specifies a condition and further specifies a designated simulation policy specifying an action, the method comprising:
performing, by the computing device, the action in response to the condition being satisfied (‘Once the final VM-level and RP-level resource settings have been calculated, the RP manager 412 determines whether some or all of the final VM-level and RP-level resource settings should be set or applied…’ para. 0061).  

As to claim 13, Zhu modified by Gururaj teaches the method of claim 1, Zhu teaches wherein the simulated cluster entity comprises a container entity (figure 1 shows clusters C-1 to C-N) or a node entity generated in response to a workload request received from an external system.  

As to claim 14, Zhu modified by Gururaj teaches the method of claim 1, Zhu teaches wherein the simulation output comprises a simulation metric, and simulation metric identifies the entity property and comprises the second value of the entity property (‘…constructing a model for the observed application performance as a function of current VM-level resource allocations and then inverting the function to compute the target resource allocations in order to meet at least one user-defined service level objective (SLO)…’ abstract and para. 0003 – 0005).

As to claim 15, Zhu modified by Gururaj teaches the method of claim 1, Zhu teaches wherein the simulated cluster entity represents a cluster resource, and the entity property that characterizes the simulated cluster entity comprises one of: 
an amount of the resource that is in use, an amount of the resource that is available, or a time-related performance characteristic of the resource (‘… a set of target resource allocations in order to meet at least one user-defined service level objective (SLO). At block 806, a set of desired individual VM-level resource settings corresponding to the target resource allocations is determined…’ para. 0069).  

As to claim 17, Zhu modified by Gururaj teaches the method of claim 1, Zhu does not but Gururaj teaches wherein determining the second value of the entity property comprises: 
providing the first value of the entity property and an identifier that identifies the entity property to a plugin associated with the simulated cluster entity (‘…The policy manager 102 may include a set of instructions to receive inputs from and/or send outputs to other applications and/or set of instructions through policy manager APIs…’ para. 0021), 
wherein the plugin determines the second value of the entity property (‘..For example, the policy manager may receive a policy 108 at a policy manager AP…’ para. 0022); and
receiving the second value of the entity property from the plugin (‘…The policy manager 102 may include a set of instructions to receive inputs from and/or send outputs to other applications and/or set of instructions through policy manager APIs…’ para. 0021).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Zhu by adopt the teachings of Gururaj because Gururaj also teaches modeling on resource allocation on node clusters (para. 0009 and 0015).  Further, Gururaj’s policy clearly indicate details allocations according to policy (para. 0024).  Zhu would apply Gururaj’s policy details to implement in the system.

As to claim 19, this is a system claim of claim 1.  See rejection for claim 1 above.
Further, Zhu teaches a memory (element memory 22 of figure 2); and 
a processing device (element processor 224 of figures 2) communicably coupled to the memory.
 
As to claim 20, this is a non-transitory machine-readable storage medium claim of claim 1.  See rejection for claim 1 above.  Zhu teaches a non-transitory machine-readable storage medium storing instructions which, when executed, cause a processor to perform operations (‘…when program instructions contained in a computer-readable storage medium is executed by one or more processors of the host computers’ para. 0004).


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., (US PUB 2014/0380307 hereinafter Zhu) and Gururaj as applied to claim 1, and further in view of Mathur et al., (US PUB 2021/0141708 hereinafter Mathur.
  
As to claim 16, Zhu modified by Gururaj teaches the method of claim 1, Zhu and  Gururaj do not but Mathur teaches further comprising: 
sending, by the computing device, the simulation (‘… In contrast, proactive (or predictive) mechanisms try to predict the number of resources needed during the next time period, based on statistical or mathematical models of observed workloads and system metrics. ‘ para. 0021) and (‘…The performance of each resource or sets of resources in the POD for this use case scenario can be analyzed. Further, multiple use-case scenarios can be combined into a single workload and each use-case scenario can have configurable number of users concurrently hitting the system under test…’ para. 0039 and abstract) output to an external system (‘…transmitting a response back to a client application at the client device, alternatively referred to herein as the server processing time (SPT)…’ para. 0028 and figure 1), wherein the simulation output further comprises an identification of the entity property (identification is inherent).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Zhu and Gururaj by apply the teachings of Mathur because Mathur’s server would provide performance metric of resource allocations based on requests from other servers (para. 0028).

As to claim 18, Zhu modified by Gururaj teaches the method of claim 17, wherein the plugin sends plugin output determined in view of the second value of the entity property and further in view of an identification of the entity property (‘…The policy manager 102 may include a set of instructions to receive inputs from and/or send outputs to other applications and/or set of instructions through policy manager APIs…’ para. 0021).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Zhu by adopt the teachings of Gururaj because Gururaj also teaches modeling on resource allocation on node clusters (para. 0009 and 0015).  Further, Gururaj’s policy clearly indicate details allocations according to policy (para. 0024).  Zhu would apply Gururaj’s policy details to implement in the system.
Zhu and Gururaj do not but Mathur teaches to an external system (‘…transmitting a response back to a client application at the client device, alternatively referred to herein as the server processing time (SPT)…’ para. 0028 and figure 1).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Zhu and Gururaj by apply the teachings of Mathur because Mathur’s server would provide performance metric of resource allocations based on requests from other servers (para. 0028).

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Stuntebeck, (US PUB 2020/0409761), discloses a predictive usage model that predicts a location of a user and allocate computing resources, such as VDI sessions or VMs (title, abstract, and figures 1 – 4).
Jujjuri, (US PUB 2018/0349363), discloses a hierarchical role model used for resource allocating with allocation policies on cluster (title, figures 1 – 10).
Sult, (US PUB 2012/0167084), discloses automatic simulation of virtual machine performance in application service (title, abstract, and figures 1 – 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192/2194